DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 06 January 2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the aforementioned reply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, 9, and 10, the recitation of the “controller… configured for” is indefinite because it is unclear what Applicant intends.  Generally, the recitation of a controller for performing recited functions is intended use of the controller and readable on any programmable controller capable of being programmed with such functions while recitation of a controller configured to or programmed to perform recited functions positively recites the functions as structural limitations.  Thus, it is unclear whether Applicant’s use of “for” language (generally used in intended use operations) in the controller “configured for” language is meant to positively recite the functions (i.e. as positively recited structural features) or directed to intended use of a programmable controller.  It is believed that Applicant’s intent is to positively recite the controller functions and the claims will be examined accordingly.  However, clarification and correction is still required.  If Applicant’s intent is to have the functional steps being positively recited in the apparatus claims, Applicant should change “configured for” to either “configured to” or “programmed to” in order to clearly positively recite the functional steps of the controller as structural limitations in the apparatus claims.
Regarding claims 3 and 6, it is unclear how the controller is configured to determine a viscosity or viscosity factor of the wash additive.  How is viscosity determined?  Is the viscosity of the additive being sensed or being input into the controller?  Generally, controller configurations are limited to calculations and sending/receiving data, whereas additive variables such as viscosity are measured/sensed by adequate sensing/detecting means.  Clarification and correction are required.
Regarding claims 7-8, it is unclear how the “actual viscosity” of the wash additive is determined.  Is this sensed by a sensor or inputted by user?  Clarification and correction is required of what structure is being used to determine “actual viscosity”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0268151 to LEIBMAN et al. (“LEIBMAN ‘151”) in view of US 2017/0342634 to KUNIAVSKY.
Regarding claim 1, LEIBMAN ‘151 (in Figs. 1-6 and associated text) discloses an additive dispensing system (200) for a washing machine appliance (100), the additive dispensing system comprising:
a bulk storage tank (268) defining an additive reservoir for receiving a wash additive;
an aspirator assembly comprising a Venturi pump (270), a water supply conduit (at outlet of manifold 248), and a suction line (280), the suction line fluidly coupling the Venturi pump and the additive reservoir such that the Venturi pump draws wash additive from the additive reservoir when a flow of water flows through the Venturi pump (see Fig. 6 and ¶¶ [0049]-[0053]);
a water regulating valve (252) operably coupled to the water supply conduit for selectively providing the flow of water through the Venturi pump of the aspirator assembly; and
a controller (108) operably coupled to the tank level sensor and the water regulating valve (see ¶¶ [0027]-[0028] and [0039]), the controller being configured for:
selectively dispensing the flow of water through the aspirator assembly based at least in part on the additive dispense rate to dispense a target volume of the wash additive (see ¶ [0039] for controller and ¶ [0053] for operating amount of additive based on time, i.e. additive dispense rate).
Regarding claim 1, LEIBMAN ‘151 discloses the claimed invention including that it is known to provide a bulk dispenser reservoir (260) with a pressure sensor (see ¶ [0053]; note that while not preferred, the teaching of the sensor use is still relevant), LEIBMAN does not expressly disclose an embodiment using a reservoir sensor or measuring the level of wash additive in the additive reservoir using the tank level sensor and determining an additive dispense rate based at least in part on the level of wash additive in the additive reservoir
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the washing machine appliance of LEIBMAN ‘151 with the tank level sensor of LEIBMAN ‘329 in order to calculate/determine the additive dispense rate to dispense a target volume of wash additive.  
Regarding claim 2, LEIBMAN ‘329 further discloses wherein determining the additive dispense rate comprises obtaining the additive dispense rate from a lookup table or database that correlates the level of wash additive to the additive dispense rate (note ¶ [0042] in which modeling with equations and data sets used by the controller to determine the additive dispense rate above, note also controller use of Table I in ¶ [0045] and [0047]).
Regarding claim 3, LEIBMAN ‘329 further discloses wherein the additive dispense rate is based at least in part on a viscosity of the wash additive (see above and ¶ [0042], and wherein determining the additive dispense rate comprises: obtaining the additive dispense rate from a lookup table or database that correlates the level of wash additive and the viscosity of the wash additive to the additive dispense rate (see above and ¶¶ [0045] and [0047])
Regarding claim 4, LEIBMAN ‘329 further discloses wherein selectively dispensing the flow of water based at least in part on the additive dispense rate comprises: determining a dispense duration corresponding to an amount of time the water regulating valve should be open to dispense the target volume of the wash additive (see above and ¶¶ [0042], [0045], and [0047]); and opening the water regulating valve for the dispense duration (see above and ¶¶ [0040], [0045], and [0047]),
Regarding claim 5, LEIBMAN ‘’329 further discloses wherein determining the dispense duration comprises dividing the target volume by the additive dispense rate (note above the dispense time/duration of LEIBMAN ‘329 is calculated using the target volume of additive to be dispensed and dispense rate of the additive).
Regarding claim 6, LEIBMAN ‘329 further discloses wherein the controller is further configured for: determining a viscosity factor of the wash additive; and determining a corrected dispense rate based at least in part on the additive dispense rate and the viscosity factor (see above and ¶ [0042] where additive viscosity and density values are used to determine the desired dispense rate).
Regarding claim 7, while LEIBMAN ‘329 clearly discloses determining and using the viscosity of the fluid additive (120) in container (105) in ¶ [0042], LEIBMAN ‘329 does not expressly disclose using a calculated viscosity using a ratio of actual viscosity over an average viscosity of a standard wash additive.  However, the position is taken that it would have been well within the general knowledge and skill of one having ordinary skill in the art to use other forms of viscosity in the calculations as taught in LEIBMAN ‘329, such as a ratio of the actual viscosity (which appears to be used in LEIBMAN ‘329) an average set value of a wash additive in the manner claimed to yield the same and predictable results of using known variables such as additive viscosity and pressure to calculate a flow rate in an additive dispenser.
Regarding claim 8, while LEIBMAN ‘329 does not appear to disclose how the (actual) viscosity of the additive is determined, one having ordinary skill in the art would 
Regarding claim 9, the position is taken that the tank level sensor of LEIBMAN ‘329 reads on a “multi-level sensor” since the pressure sensor of LEIBMAN provides a pre-dispense additive level, a post-dispense additive level, and the controller calculates the difference, along with a viscosity factor, in order to determine the amount of additive used (see ¶¶ [0040]-[0042]).
Regarding claim 10, LEIBMAN does not appear to disclose generating an alert if the dispensed additive level dispensed volume is determined to be different than target volume.  However, the prior art is replete with warning systems for alerting user of an error during washing machine operation.  Examiner takes Official Notice to this effect.  Thus, the position is taken that it would have been within the level and skill of one having ordinary skill in the art at the time of effective filing to alert user to an error in dosing outside of calculated parameters in order to inform user of operational parameters of an automatic washing machine outside of desired ranges. 
Regarding claim 11, while LEIBMAN ‘329 does not appear to disclose the sensor being a single level sensor, one having ordinary skill in the art would manifestly recognize that the controller would be required to either receive a measured value from a sensor using plural levels or a single level.  Given the finite number of predictable potential solutions for the controller to determine an actual viscosity of the additive (in this case, two), the position is taken that one of ordinary skill in the art at the time of effective filing would have pursued one of these known potential options with a reasonable expectation of success.  The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  Examiner notes that the prior art is replete with teachings of both multi-level sensors (e.g. LEIBMAN ‘329’s pressure sensor) and single level sensors (e.g. conventional conductivity sensors) for use in determining a fluid level in the washing machine art (Examiner takes Official Notice to this effect), and the use of either sensor to produce the predictable and expected results of determining a fluid level in a washing machine additive reservoir.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711